Citation Nr: 0702761	
Decision Date: 01/30/07    Archive Date: 02/06/07

DOCKET NO.  03-13 599	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to service connection for asthma.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Torrontor, Associate Counsel


INTRODUCTION

The appellant had active service from October 1989 to 
November 1992.

This claim comes before the Board of Veterans' Appeals 
(Board) from a January 2003 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Detroit, 
Michigan, that, in pertinent part, denied a claim of 
entitlement to service connection for asthma.  The veteran 
appealed that decision to the Board, and the case was 
referred to the Board for appellate review.  The Board 
remanded the case for further development in June 2005, and 
that development was completed by the Appeals Management 
Center (AMC).  The case has since been returned for appellate 
review.


FINDING OF FACT

The appellant has been diagnosed with asthma, which was not 
present during active duty and is not etiologically related 
to service.


CONCLUSION OF LAW

The appellant's asthma was not incurred in or aggravated by 
active military service.  38 U.S.C.A. §§ 1110, 5103, 5103A, 
5107, 7104 (West 2002 & Supp. 2006); 38 C.F.R. §§ 3.159, 
3.303, 3.304 (2006).




REASONS AND BASES FOR FINDING AND CONCLUSION

I. Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating 
claims for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2006); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2006).

Duty to notify

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2006); 38 C.F.R. § 3.159(b) (2006); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in his or her possession 
that pertains to the claim in accordance with 38 C.F.R. § 
3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); see also Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

VA satisfied its duty to notify by means of an August 2005 
letter from the AMC to the appellant.  This letter informed 
her of what evidence was required to substantiate her claim 
and of her and VA's respective duties for obtaining evidence.  
The appellant was also asked to submit evidence and/or 
information in her possession to the AOJ.  This letter was 
not issued prior to the initial adjudication of the claim in 
January 2003.  However, there is no prejudicial timing defect 
under Pelegrini, because the appellant was provided the 
opportunity to respond to this VCAA notification prior to the 
readjudication of her claim in the subsequent March 2006 
supplemental statement of the case (SSOC).

The Board also notes that, during the pendency of this 
appeal, the United States Court of Appeals for Veterans 
Claims (Court) held that the VCAA notice requirements of 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five 
elements of a service connection claim.  Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  These five elements are: 
1) veteran status; 2) existence of a disability; 3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  The Court held that upon receipt of an 
application for service connection claim, 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
This includes notice that a disability rating and an 
effective date for the award of benefits will be assigned if 
service connection is awarded.

In the present appeal, the VCAA notice to the appellant did 
not include the type of evidence necessary to establish a 
disability rating or effective date for the disability on 
appeal.  She was ultimately provided with this information as 
part of the March 2006 SSOC.  The Board finds no prejudice to 
the appellant in proceeding with the issuance of a final 
decision.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993) 
(where the Board addresses a question that has not been 
addressed by the agency of original jurisdiction, the Board 
must consider whether the veteran has been prejudiced 
thereby).  As the Board concludes below that the 
preponderance of the evidence is against the appellant's 
claim for service connection, any questions as to the 
appropriate disability rating or effective date to be 
assigned are rendered moot.



Duty to assist

With regard to the duty to assist, the record contains the 
appellant's service medical records and post-service VA 
medical center records.  The report of a February 2006 VA 
examination has also been included.  The appellant requested 
the opportunity for a personal hearing at the RO, which was 
held in June 2003.  This transcript has been included and 
reviewed as part of the Board's review of the appellant's 
claim.

The Board has reviewed all the evidence in the claims folder, 
with an emphasis on the medical evidence.  Although the Board 
has an obligation to provide reasons and bases supporting 
this decision, there is no need to discuss, in detail, the 
extensive evidence of record.  The Board will summarize the 
relevant evidence where appropriate, and the Board's analysis 
below will focus specifically on what the evidence shows, or 
fails to show, in support of the claim.  The United States 
Court of Appeals for the Federal Circuit has held that the 
Board must review the entire record, but does not have to 
discuss each piece of evidence.  Gonzales v. West, 218 F.3d 
1378, 1380-81 (Fed. Cir. 2000).

II.  Analysis

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110, 1131.

Service connection can be granted for any disease initially 
diagnosed after discharge from service when all of the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. § 
3.303(d).

Direct service connection may not be granted without medical 
evidence of a current disability, medical or, in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and medical evidence of a 
nexus between the claimed in-service disease or injury and 
the present disease or injury.  See Caluza v. Brown, 7 Vet. 
App. 498, 506 (1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996) 
(table).

When there is an approximate balance of positive and negative 
evidence after considering all information, lay and medical 
evidence of record in a case regarding any issue material to 
the determination of a matter, which does not satisfactorily 
prove or disprove the claim, the benefit of the doubt will be 
given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 
3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 
(1990).

As part of its August 2005 letter to the appellant, the AMC 
specifically requested that she provide alternative sources 
of evidence to verify her hearing testimony, such as 
statements from people who knew her while she was in service 
and knew of any disability she had while on active duty, 
records and statements from service medical personnel, 
pharmacy prescription reports, insurance examination records, 
employment physical examinations, and medical evidence of 
treatment since military service.  She did not submit any 
additional evidence in response to the request.  The Board is 
aware that VA's duty to assist is not a one-way street.  If 
the appellant wishes help, she cannot passively wait for it 
in those circumstances where her own actions are essential in 
obtaining the putative evidence.  Wood v. Derwinski, 1 Vet. 
App. 191 (1991); Hayes v. Brown, 5 Vet. App. 60, 68 (1993).

In his January 2007 informal hearing presentation, the 
appellant's representative requests that the Board obtain the 
opinion of an independent medical expert (IME) to render an 
opinion on whether there was a medical nexus between the 
appellant's active service and her asthma.  The Board may 
obtain an advisory medical opinion from an IME when, in its 
opinion, a medical opinion is warranted by the medical 
complexity or controversy involved in the appeal.  38 
U.S.C.A. § 7109 (West 2002 & Supp. 2006); 38 C.F.R. 
§ 20.901(d) (2006).  The necessity of obtaining such an 
opinion is left to the discretion of the Board.  See Bielby 
v. Brown, 7 Vet. App. 260, 269 (1994).

In this case, the VA medical opinion in the record was unable 
to come to a final conclusion on nexus because of the 
inconsistency between the appellant's reported medical 
history and her service medical records.  This medical 
opinion concerning the question of the appellant's diagnosis 
does not form the adequate basis for a decision by itself, 
but when considered along with the lack of nexus evidence in 
the service medical records, the lack of nexus statement or 
evidence in the appellant's post-service medical records, and 
the lack of any alternative evidence submitted by the 
appellant on her own behalf to support her decision, it is 
enough to form an adequate basis for the Board's decision.  
The Board concludes that an IME opinion is, accordingly, not 
required or necessary in this case.

The appellant's service medical records reflect that upon 
enlistment, her lungs and chest were normal, and she did not 
report any complaints.  In November 1989, she complained of 
shortness of breath for three days, with no shortness of 
breath at rest, but she reported that it was associated with 
chest pain or tightness.  Upon examination, her heart and 
lungs were within normal limits, but she was found to have a 
congested throat and tender sinuses.  She was ultimately 
diagnosed with sinusitis and costochondritis and prescribed 
Amoxicillin, Actifed, and Motrin.  The appellant was 
diagnosed with an upper respiratory infection in September 
1990, and an upper respiratory infection and possible 
sinusitis in May 1991.  In June 1992, while recounting her 
medical history, the appellant reported that she was negative 
for both asthma and allergies.  At her separation examination 
in October 1992, the appellant's chest X-ray was normal, as 
was an examination of her lungs and chest.  No significant 
medical findings were noted, and in her report of medical 
conditions she had experienced during active service, she 
reported having sinusitis, but denied having asthma, 
shortness of breath, and chronic or frequent colds.  

Although her post-service medical records indicate that she 
has been diagnosed with asthma and is in receipt of regular 
medical treatment for this condition, there is no evidence 
that any physician has ever related her asthma to active 
service.  At the June 2003 hearing, the appellant testified 
that she received her first inhaler (Provental) while in AIT 
at Fort Jackson during February 1990, and that she had been 
treated for asthma since she was in the military.  However, 
there is no evidence of her receipt of the inhaler or her 
initial asthma diagnosis in her service medical records.  As 
part of the post-remand February 2006 VA examination, the 
appellant was diagnosed with chronic bronchial asthma, but 
the examiner stated that he was unable to give an opinion 
whether the appellant's asthma was first manifested or was 
permanently aggravated in service because the documentation 
in the service medical records did not substantiate the 
history provided by the appellant.  

A review of the appellant's entire file shows that there is 
no competent medical evidence of asthma during active 
service; and that there is no nexus statement by a physician 
relating the appellant's current asthma to her active 
service.  Therefore, the Board has concluded that the 
preponderance of the evidence is against the claim and the 
present appeal must be denied.


ORDER

Entitlement to service connection for asthma is denied.



____________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


